Citation Nr: 0917416	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  01-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for swollen and painful 
joints, to include fibromyalgia.

2.  Entitlement to service connection for osteoarthritis of 
the spine, claimed as degenerative joint and bone disease and 
spinal cord dysfunction.

3.  Entitlement to service connection for neuropathy of the 
arms and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for swollen and painful joints, to include 
fibromyalgia, osteoarthritis of the spine, claimed as 
degenerative joint and bone disease and spinal cord 
dysfunction, neuropathy of the arms and legs, and headaches.

The Veteran testified at a May 2005 hearing before the 
undersigned Veterans Law Judge.  His wife was also present 
but did not testify.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

The Board remanded this case for additional development in 
November 2005 and May 2007.  As a preliminary matter, the 
Board finds that the remand directives have been completed, 
and, thus, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the foregoing, the Board observes that the 
appeal also included the claim of entitlement to service 
connection for headaches.  However, service connection was 
established for headaches by a January 2008 rating decision.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence reflects the Veteran's 
swollen and painful joints have been attributed to 
fibromyalgia.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's fibromyalgia, 
osteoarthritis of the spine, and neuropathy are causally 
related to active service, to include an in-service 
electrical shock.


CONCLUSIONS OF LAW

1.  Swollen and painful joints, to include fibromyalgia, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  Osteoarthritis of the spine, claimed as degenerative 
joint and bone disease and spinal cord dysfunction, was not 
incurred in or aggravated by active service and may not be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Neuropathy of the arms and legs was not incurred in or 
aggravated by active service and may not be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the October 2000 
rating decision that is the subject of this appeal was 
promulgated prior to the November 2000 enactment of the VCAA.  
Thus, it was impossible to provide notice of the VCAA before 
the initial adjudication in the claims.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant 
notification by letters dated in March 2004, November 2005, 
and April 2008 followed by readjudication of the appellate 
claims via Supplemental Statements of the Case in October 
2006 and January 2009.  Taken together, the letters informed 
the Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the April 
2008 letter included information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  Records were also requested from 
the Social Security Administration, which responded in May 
2007 that it presently has no file for the Veteran.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the May 2005 
Board hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA medical 
examinations in August 2000, September 2000, October 2001, 
July 2006 and October 2008 regarding this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has essentially contended that the disabilities 
for which he is seeking service connection were due to an in-
service accident in which he received an electric shock.

The Veteran's service treatment records confirm he sustained 
an electrical shock from "208" volts of electricity in July 
1974 when he had both hands on a cable plug, was unable to 
let go, and pushed himself off with his foot after 
approximately 10 seconds of contact.  He sustained an 
abrasion to the left side of his back, minor, where he struck 
a wall after freeing himself.  He also reported a period of 
mental confusion, and complained of muscle aches of the left 
arm, leg, and back with weakness of same, also cramping 
tendency.  Subsequent records from August 1974 note that he 
complained of bilateral shoulder pain; and pain in his 
shoulders, elbows, knees, and back when cold on his November 
1974 Report of Medical History.  However, these records do 
not reflect he was diagnosed with a chronic disability of the 
joints, to include fibromyalgia, nor neuropathy, nor 
osteoarthritis of the spine.  In fact, his neck, upper and 
lower extremities, spine, and neurologic condition were all 
clinically evaluated as normal on his November 1974 
separation examination.  

The Veteran has contended that he continued to experience 
swollen and painful joints, among other things, since the in-
service electrical shock.  However, he testified that he did 
not seek medical treatment for these conditions until the end 
of the 1970s/early 1980s.  (Hearing transcript p. 9).  
Further, the first indication of the claimed disabilities in 
the evidence of record appears to be that of a December 1985 
VA medical examination, approximately 11 years after his 
separation from service.  He complained of joint pains in 
most joints since 1974.  Diagnoses included osteoarthritis of 
the cervical spine.

Simply put, despite the evidence of an in-service electrical 
shock and the Veteran's reported continuity of 
symptomatology, he was not diagnosed with any of the claimed 
disabilities during service or for many years thereafter.  
The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Under these circumstances, 
the evidence does not support a grant of service connection 
on either a direct or presumptive basis.

The Board further finds, as detailed below, that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's fibromyalgia, osteoarthritis of 
the spine, and neuropathy are causally related to active 
service, to include an in-service electrical shock.

The Board acknowledges that an August 1999 statement from a 
Dr. H. H., identified as a neurologist, reported, in 
pertinent part, that neurologic examination, EMG, and SER 
were all pointing to chronic damage and dysfunction of the 
spinal cord most likely due to electrical injury from 23 
years earlier.  However, in detailing the Veteran's account 
of the electrical shock, Dr. H noted that the Veteran 
reported being electrocuted with 360 3 phase power, and that 
he had the "no-let-go phenomenon" for approximately 45 
seconds.  Dr. H provided a follow-up letter in support of his 
conclusions in September 2001.

Although it is not the Board's intention to discount the 
severity of the actual in-service electric shock, the records 
on file from that injury indicate that he held on for 10, not 
45, seconds.  Moreover, the service treatment records 
indicate that the power level involved was estimated to be 
"208" volts, not 360 3 phase power.  Granted, the Veteran's 
account of the power level was based upon his recollection of 
an incident that occurred almost 25 years earlier.  In 
addition, Dr. H himself noted that the Veteran had sustained 
work-related injuries in the mid-1980s and in 1993, but did 
not address the impact of these post-service injuries on the 
Veteran's current disabilities.  The Board must also point 
out that in 2000, the Veteran submitted a copy of a service 
treatment record that was obviously altered to indicate that 
he was exposed to an electrical shock for approximately 40 
seconds.  The original service treatment record clearly and 
unambiguously shows that he was exposed for approximately 10 
seconds, not 40.  This obviously fraudulent submission 
affects the credibility of the veteran's statements.

In addition, an August 2000 VA orthopedic examiner opined 
that it was felt the Veteran's condition "may be related" 
to his injury in 1974.  The Board notes that the Court has 
found that purely speculative medical opinions do not provide 
the degree of certainty required for medical nexus evidence.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim"); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative); see also 38 C.F.R. 
§ 3.102 (By reasonable doubt is meant ... a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.).  Further, the 
examiner himself stated that from an orthopedic standpoint 
this was very difficult to judge, and that the Veteran was 
much better evaluated by a neurologist.  Moreover, the 
examiner stated that at this point he could not give 
objective findings, other than the Veteran's severe pain from 
an orthopedic standpoint.

The subsequent September 2000 VA neurologic examination 
opined that the Veteran's current disability was not related 
to his electrocution in 1974, but to the post-service work 
related injury in 1993.  Further, that VA examiner questioned 
Dr. H's findings as Dr. H had relied on thermography in 
making his diagnosis, and the examiner stated it was his 
impression that thermography could not give all the answers.  
The VA examiner also observed that Dr. H stated that the 
Veteran had subclinical cord dysfunction that became 
decompressed in 1993, which the examiner questioned because 
if the Veteran had severe cord dysfunction in 1973 then it 
would be progressive. 

The subsequent October 2001 VA neurologic examination, which 
included an accurate summary of the in-service electric shock 
as detailed by the July 1974 service treatment record, 
resulted in an impression of fibromyalgia with no clinical 
evidence of myelopathy, radiculopathy, neuropathy.  Further, 
the examiner noted, in regard to swollen and painful joints, 
that he did not see any evidence of arthritis.  Although the 
Veteran did have evidence of arthralgias, given the diffuse 
nature of the arthralgias he could not attribute this 
condition to the in-service injury.  With respect to the 
claimed neuropathy, the examiner stated that the distribution 
of sensory loss displayed by the Veteran clearly did not 
follow any neuroanatomical basis that would suggest 
peripheral neuropathy with a stocking and glove distribution, 
as well as any sensory loss.  However, the examiner suggested 
that an EMG be performed to get better objective evidence of 
neuropathy.  Nevertheless, given the Veteran's history of an 
electrical injury to the upper extremities without third 
degree burns, the examiner opined it was unlikely that a 
neuropathy of his legs could be attributed to this injury.  
While it was possible that the Veteran could have had an 
electrical injury neuropathy of the upper extremities, the 
examiner suspected that the Veteran would have had immediate 
symptoms following the injury and it appeared the Veteran had 
no symptoms or findings following the injury for at least a 
year.

In a follow-up examination of July 2006, the same VA 
neurologic examiner of October 2001 stated that his opinion 
had not changed.  Moreover, there was still no clinical 
evidence of neuropathy, myelopathy, or radiculopathy.  
Further, the examiner criticized the findings of Dr. H as 
they were based upon thermal imaging and did not include 
findings of EMG and nerve conduction studies.  The VA 
examiner observed that the use of thermal imaging for 
diagnostic purposes was questionable, and, in fact, a number 
of medical authorities had concluded that thermography had no 
proven medical value, including the American Medical 
Association, the Office of Health Technology Assessment 
(OHTA), and the American Academy of Neurology.  Moreover, 
based on a study by the OHTA, the Health Care Financing 
Administration (now the Center for Medicare and Medicaid 
Services) withdrew Medicare coverage of thermography.

Finally, the October 2008 VA medical examination included 
findings of fibromyalgia/polyarthralgia/polymyalgia, as well 
as cervical spondylosis/degenerative joint disease of the 
thoracic and lumbar spine with no true radiculopathy.  
Moreover, based upon both examination of the Veteran and 
review of his claims folder, the examiner opined that it was 
less likely as not (less than 50/50 probability) that these 
findings were caused by or a result of electrical shock while 
in service.  With respect to the fibromyalgia, the examiner 
stated, in pertinent part, that while there was as yet no 
generally agreed upon explanation for the pathogenesis of 
this disorder, the most plausible hypothesis suggested that, 
in genetically predisposed individuals, various stressors 
induce a heightened sense of pain and hypersensitivity to 
numerous stimuli.  However, electrical stimulation/shock was 
not a known predisposing factor or etiology for fibromyalgia.  
Regarding the spine, the examiner stated that the 
degenerative changes appeared to be consistent with 
age/overuse with no neurological involvement.  Moreover, the 
examiner stated that there was no known association between 
degenerative joint disease/osteoarthritis and electrical 
damage/exposure.

In short, as detailed above the competent medical opinions 
supporting the Veteran's claim are deficient in a number of 
areas, including Dr. H's use of thermography.  Moreover, the 
majority of clinicians who have addressed the etiology of the 
claimed disabilities have concluded that they are not related 
to active service, and provided detailed rationale in support 
of these opinions.  Further, it appears from this medical 
evidence that the Veteran does not have the claimed 
neuropathy.  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992) (In the absence of proof of a present disability 
there can be no valid claim.).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's current appellate 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought 
on appeal with respect to these claims must be denied.

							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for swollen and painful 
joints, to include fibromyalgia, is denied.

Entitlement to service connection for osteoarthritis of the 
spine, claimed as degenerative joint and bone disease and 
spinal cord dysfunction, is denied.

Entitlement to service connection for neuropathy of the arms 
and legs is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


